Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 11 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bules (US 3,245,180) in view of Marty (US 8,671,626) and Brady (US 4,003,168).
	Bules discloses a mast for a drilling machine, comprising:
a frame assembly 5 defining an inner volume to accommodate a drilling assembly, a frame assembly configured to move between a lowered position and a raised position with respect to a chassis of a drilling machine, a frame assembly including:
a first beam 7 (or 6) and a second beam 9 ( or 8) configured to be directed towards a lateral side of a drilling machine in a lowered position (FIG. 2);
a plurality of links 12 sequentially arranged between first and second beams and coupling first and second beams;
a plurality of reinforcement members 13 correspondingly disposed and spanning between successive links of a plurality of links; 
wherein first and second beams, a plurality of links, a plurality of reinforcement members, combinedly form a truss.
Bules discloses a truss of a drilling rig and does not disclose a pair of successive links devoid of a reinforcement member or  a plate with an opening.
Marty discloses a plurality of reinforcement members correspondingly disposed and spanning between successive links of a plurality of links with one pair of successive links being devoid of a reinforcement member of a plurality of reinforcement members, and an access opening in the location devoid of a reinforcement member. (See FIG. 2 reproduced below.)
[AltContent: textbox (Plate-like structure with opening.)][AltContent: textbox (Link)][AltContent: textbox (Link)]
    PNG
    media_image1.png
    239
    284
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bules to include a plurality of reinforcement members correspondingly disposed and spanning between successive links of a plurality of links with one pair of successive links being devoid of a reinforcement member of a plurality of reinforcement members, for placement of an opening, as taught by Marty, thereby allowing for improved alignment between drill pipe sections at all derrick mast angles and locations without separate adjustment of each assembly.
Brady discloses one pair of successive links 22, 22 of plurality of links being devoid of a reinforcement member, and a plate 16 disposed between successive links 22, 22 of one pair of successive links, a plate being coupled to each link of the at least one pair of successive links and to a first beam 14 and a second beam 15. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bules to add a plate with an opening between a pair of links, as taught by Brady, thereby reducing weight without materially lessening lifting capacity.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bules in view of Marty and Brady and further in view of Freeman (US 5,927,440) which discloses a plate 22, 24 having handles for accessing components behind the plate. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bules to include handles, as taught by Freeman, for access behind the plates.
Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 9, 12 & 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652